Currie, Hallows, and Wilkie, JJ.
(dissenting). We respectfully dissent from the conclusion reached in the majority opinion that defendant Insurance Company has appointed the commissioner as its agent for service of the instant summons and complaint.
The power of attorney, which was filed by defendant with the commissioner, must be construed with the certified copy of the corporate resolution that was filed with the power of attorney. This corporate resolution, adopted by defendant’s board of directors, authorized defendant’s president and secretary to execute a power of attorney to the commissioner appointing him as its “lawful attorney ... to accept service on its behalf of notice or process in any action arising out of a (prior) (subsequent) motor vehicle accident, in the state of Wisconsin under Sect. 344 of the Wisconsin Statutes.” (Emphasis supplied.) The majority opinion properly construes “Sect. 344” to mean ch. 344, Stats., and this statutory reference to include both Wisconsin’s Safety Responsibility Law and Financial Responsibility Law.
Nevertheless, then the majority opinion reaches a result that entirely ignores the restriction of the resolution, that the power of attorney authorized thereby is limited to actions arising under either the Safety Responsibility Law or the Financial Responsibility Law, when it construes the resolution to authorize the execution and filing of a power of *80attorney covering any motor vehicle accident occurring in Wisconsin that involves one of defendant’s insureds. This result is apparently grounded upon the introductory section of the Safety Responsibility Law, sec. 344.12, Stats., which provides:
“Applicability of provisions relating to deposit of security for past accidents. Subject to the exceptions contained in sec. 344.14, the provisions of this chapter requiring deposit of security and requiring suspension for failure to deposit security apply to the operator and owner of every motor vehicle which is in any manner involved in an accident in this state which has resulted in bodily injury to or death of any person or damage to property of any other person in excess of $100.”
This section is not self-operative, but merely describes the situations to which the ensuing operative sections of the Safety Responsibility Law apply. Upon reading the ensuing sections, one discovers that the Safety Responsibility Law does not require that every operator or owner of a motor vehicle deposit security when he is involved in an accident causing damage to another’s person or property in excess of $100. When these subsequent sections are examined, one finds that before such operator or owner is (1) required to deposit security for a past accident, or (2) entitled to exemption thereunder by reason of having had an automobile liability policy of insurance meeting certain specified standards in effect at time of accident, a report of accident must have been filed with the commissioner. Thus the statement in the majority opinion that, “The Safety Responsibility Law requires deposit of security and suspension for failure to do so on the part of the operator and owner of a motor vehicle involved in an accident in this state which has resulted in bodily injury or death or damage to property of another in excess of $100,” is in*81correct with respect to the situation where no accident report is ever filed with the commissioner.
Prior to the 1957 revision of the Safety Responsibility Law, proof of insurance coverage, which would entitle the operator or owner to exemption from depositing security, had to be supplied by the insurance company’s filing an SR-21 form with the commissioner. Since the 1957 revision, as explained in the majority opinion, an SR-21 form is attached to the driver’s report of accident which is filed with the commissioner. This SR-21 form is then mailed by the commissioner to the insurance company, and, if it fails to notify the commissioner otherwise within a specified time, the commissioner is to assume that the policy described in the SR-21 form was in effect and applied to both the operator and owner with respect to the accident.
In Petrowski v. Hawkeye-Security Ins. Co. (7th Cir. 1955), 226 Fed. (2d) 126, reversed on other grounds, 350 U. S. 495, 76 Sup. Ct. 490, 100 L. Ed. 639, the facts with respect to the corporate resolution and power of attorney filed by the defendant out-of-state insurance company were identical to those of the instant case. Service of the summons had been made upon the commissioner and defendant objected to the jurisdiction obtained by such service. The applicable provisions of the Safety Responsibility Law were those existing prior to the 1957 revision. The court in its opinion stated (p. 133) :
“We think the resolution and power of attorney must be read together since defendant’s Board of Directors authorized only that which their resolution embodies. But we say that resolution and power of attorney are without vitality until such time as the carrier activates them with a certificate of insurance [the SR-21 form], Wis. Stats. 1953, 85.09 (17) et seq., and 85.09(20).” (Emphasis supplied.)
*82That case also involved the issue of variance of the policy provisions, mentioned in the majority opinion, which is irrelevant to the question here under consideration, and the case is not to be distinguished on that ground. Neither is it to be distinguished because it arose prior to the 1957 revision of the Safety Responsibility Law at a time when that law’s operation with respect to insurance coverage was triggered by the insurance company’s filing the SR-21 form with the commissioner. This law in its present form becomes operative by reason of the driver’s filing an accident report and the commissioner’s mailing the SR-21 form, which accompanies the driver’s report, to the insurance company. Although the circuit court of appeals’ decision in the Petrowski Case is not controlling on this court, its rationale is correct and should be followed in the instant case.
The majority opinion states, “it seems reasonable that the purpose of the insurance company is to fulfil the power-of-attorney requirement immediately as to any of its insureds who have been or might thereafter be involved in an accident in Wisconsin.” We deem this statement inconsistent with the express language of the resolution for reasons hereinbefore explained.
We would hold that the power of attorney did not authorize service on the commissioner because the instant accident never came under the Safety Responsibility Law.